PER CURIAM:
In appeal No. 05-2011, Haywood Clayton and Sylvia K. Clayton appeal from the *480district court’s order denying their motions for a stay, for change of venue, and to vacate orders of the district court. In appeal No. 05-2346, Haywood Clayton appeals from the district court’s orders granting Ameriquest’s motions for an order to show cause and for a prefiling injunction. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Clayton v. Ameriquest Mortgage Co., 388 F.Supp.2d 601 (M.D.N.C.2005 & Oct. 26, 2005). We deny Ameriquest’s motion for sanctions and motion to dismiss appeal No. 05-2011. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.